                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:16-CR-00221-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
MICHAEL ALLEN DUKE,                    )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s Second Motion for Extension of Time

to Self-Surrender for Service of Sentence. See Doc. No. 494. Having considered the matter, the

Court finds good cause for extending Defendant’s self-surrender date. Specifically, the Court will

extend Defendant’s self-surrender date to allow him to proceed with his rescheduled surgery.

Therefore, the Court enters the following Order.


                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Second Motion for Extension of

Time to Self-Surrender for Service of Sentence, Doc. No. 494, is GRANTED, and Defendant’s

self-surrender date is hereby extended until August 21, 2020.

                                         Signed: May 12, 2020




     Case 3:16-cr-00221-MOC-DCK Document 500 Filed 05/12/20 Page 1 of 1
